Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
                                                                     Sep 19 2013, 5:41 am
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ELLEN F. HURLEY                                  GREGORY F. ZOELLER
Marion County Public Defender                    Attorney General of Indiana

                                                 CYNTHIA L. PLOUGHE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

GREGORY ALLEN,                                   )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 49A02-1303-CR-221
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Steven Eichholtz, Judge
                            Cause No. 49G20-1202-FA-11548


                                     September 19, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                         Case Summary

          Gregory Allen appeals his sentence for Class A felony dealing in cocaine. We

affirm.

                                               Issue

          Allen raises one issue, which we restate as whether his sentence is inappropriate in

light of the nature of the offense and the character of the offender.

                                              Facts

          On February 20, 2012, Allen sold cocaine to a confidential informant. On the

same day, a detective conducted a traffic stop of a vehicle in which Allen was a

passenger. Allen had 135.98 grams of cocaine in his jacket pocket. The State charged

Allen with two counts of Class A felony dealing in cocaine and one count of Class C

felony possession of cocaine. Allen pled guilty to one count of Class A felony dealing in

cocaine. At the sentencing hearing, the trial court found Allen’s criminal history to be an

aggravating factor and found no mitigating factors. The trial court sentenced Allen to

thirty-five years in the Department of Correction. Allen now appeals.

                                             Analysis

          Allen argues that his thirty-five-year sentence is inappropriate in light of the nature

of the offense and the character of the offender. He requests that we revise his sentence

to the advisory sentence of thirty years with a portion of the sentence suspended to

probation.      Indiana Appellate Rule 7(B) provides that we may revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, we find that

the sentence is inappropriate in light of the nature of the offense and the character of the

                                                 2
offender.     When considering whether a sentence is inappropriate, we need not be

“extremely” deferential to a trial court’s sentencing decision. Rutherford v. State, 866

N.E.2d 867, 873 (Ind. Ct. App. 2007). Still, we must give due consideration to that

decision. Id. We also understand and recognize the unique perspective a trial court

brings to its sentencing decisions. Id. Under this rule, the burden is on the defendant to

persuade the appellate court that his or her sentence is inappropriate. Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006).

         The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. When reviewing the

appropriateness of a sentence under Rule 7(B), we may consider all aspects of the penal

consequences imposed by the trial court in sentencing the defendant, including whether a

portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

2010).

         The nature of the offense is that, only two weeks after he was released on parole

for a conspiracy to commit dealing in cocaine conviction, Allen sold cocaine to a

confidential informant. When he was stopped by police in a traffic stop, Allen had

135.98 grams of cocaine in his jacket pocket. We note that the offense of Class A felony

dealing in cocaine requires the possession of only “three (3) grams or more,” and Allen

                                              3
had significantly more cocaine than three grams. Ind. Code § 35-48-4-1(b)(1). Allen

argues that he pled guilty, but he did not do so until shortly before the trial and the

evidence against him was overwhelming.

       As for Allen’s character, he has a significant criminal record, and the trial court

appropriately described him as a “career criminal.” Tr. p. 45. As a juvenile, Allen was

adjudicated delinquent for committing acts that would be auto theft, burglary, and

conversion if committed by an adult. As an adult, Allen has felony convictions for Class

B felony robbery, three convictions for Class D felony possession of cocaine, Class D

felony resisting law enforcement, and Class A felony conspiracy to commit dealing in

cocaine. Allen also has multiple misdemeanor convictions, was found to be an habitual

substance offender, violated his probation twice, and violated his parole with the instant

offense. Allen is also $66,000 behind on child support payments for his four children.

       We cannot agree with Allen’s argument that his sentence should be reduced

because his offense was between two willing participants, involved a confidential

informant, and did not involve weapons or violence. Given Allen’s substantial criminal

history, the large amount of cocaine that he had in his possession, and his recent parole,

we cannot say that the thirty-five-year sentence is inappropriate in light of the nature of

the offense and the character of the offender.

                                        Conclusion

       Allen’s sentence is not inappropriate in light of the nature of the offense and the

character of the offender. We affirm.



                                             4
      Affirmed.

CRONE, J., and PYLE, J., concur.




                                   5